Citation Nr: 0831999	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-14 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased disability rating for 
diabetes mellitus, type II, with erectile dysfunction and 
non-proliferative retinopathy, currently rated as 20 percent 
disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to August 
1969.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  Although the issue of entitlement 
to an increased rating for heart disease was also addressed 
in the Statement of the Case, the veteran thereafter limited 
his appeal to the issues identified on the title page of this 
decision.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in December 2007.  A 
transcript of the hearing is of record.  


REMAND

At the videoconference hearing in December 2007, the veteran 
testified that his diabetes mellitus, type II, and his 
peripheral neuropathy have significantly increased in 
severity since the last VA examination in November 2006.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain 
outstanding records pertaining to 
treatment or evaluation of the veteran's 
diabetes and peripheral neuropathy during 
the period of these claims, to include 
any pertinent VA outpatient records for 
the period since August 2007..

2.  Then, the appellant should be 
afforded a VA examination by a physician 
or physicians with appropriate expertise 
to determine the current degree of 
severity of his diabetes mellitus, 
erectile dysfunction, retinopathy and 
peripheral neuropathy of his left and 
right lower extremities, and to determine 
whether the veteran's service-connected 
disabilities are sufficient by themselves 
to render him unemployable.  

All indicated tests and studies are to be 
performed, and the claims folders must be 
made available to and reviewed by the 
examiner(s).  

The appropriate examiner should 
specifically address whether the veteran 
requires insulin, a restricted diet, 
and/or regulation of activities as a 
result of his diabetes.  The examiner 
should indicate whether the veteran has 
episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two 
hospitalizations per year, or twice a 
month visits to a diabetic care provider.  

The appropriate examiner should 
specifically identify the manifestations 
of the peripheral neuropathy of each 
lower extremity, identify the nerve or 
nerves involved, indicate whether there 
is complete or incomplete paralysis, and, 
if the paralysis is incomplete, provide 
an opinion as to whether the incomplete 
paralysis mild, moderate, moderately 
severe, or severe (with marked muscular 
atrophy).  

The functional impairment due to the 
veteran's retinopathy should also be 
identified, and the appropriate examiner 
should state whether, in addition to 
erectile dysfunction, there is penile 
deformity.   

The appropriate examiner should also 
provide an opinion as to whether the 
veteran's service-connected disabilities, 
to include his coronary artery disease, 
are sufficient by themselves to render 
the veteran unemployable.

The rationale for all opinions expressed 
must also be provided.

3.  Thereafter, the RO or the AMC should 
review the claims folders and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 

4.  The RO or the AMC should also 
undertake any other indicated 
development.

5.  Thereafter, the RO or the AMC should 
readjudicate the issues on appeal in 
light of all pertinent evidence and legal 
authority.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue to the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims files are returned to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

